Title: To Thomas Jefferson from Aaron Burr, 21 April 1801
From: Burr, Aaron
To: Jefferson, Thomas



Dear sir
NYork 21 Ap. 1801

I have written to Mr. Madison respecting the Consul of Madeira, the Marshall of Massts. Bay and the Marshall of N Jersey—To Mr. Gallatin respecting the Supervisor of N, Jersey and something of  Bailey, Davis and Willett, and to Genl Smith something further of [Bailey]: to all which I take the liberty to refer you.
Upon my arrival in this City I found it noised about that [Bailey] was destined for the office, either of Supervisor or Naval Officer, and it is with regret I declare that I have not been so fortunate as to meet the cold approbation of any one of our friends to either appointment—We talk of placing him on the bench of our S. Court; but of this we can better determine a few Weeks hence—after the Election.
Edwards, Kirby, A, Wollcott and Bishop have aseperately been with me since my return and We have talked over Connecticut—They all urge the Necessity of a pretty speedy change in the offices of Collector of N Haven, Collector of Middletown & Supervisor—As to the first of these offices, they Yielded to the reasons which opposed [Munson]—[Bishop] Junr. would not do for a reason of which you and I were ignorant—They unite however in recommending Abraham Bishop father of the Orator—a pretty Vigorous & active Man of about sixty five; always used to business—has been some twenty or thirty times “deputy”—now enjoying two or more offices of trust—besides being a Deacon of long standing—this appointment, will not only be unexceptionable; but, will appear to accord with the fashion of that Country.
Kirby mentioned to me Judge Bull as Supervisor; but the other gentlemen think that office, in point of influence, much the most important in that State, and that the Superior energy and activity of Kirby are necessary to it’s due & effectual execution—In this Case, and when Bradley shall resign, John Welch of Litch[field] is the Man they unanimously recommend for Marshall—Judge Bull, they say, will be as well satisfied & better suited, with the Post office at Hartford—A. Wollcott is recommended to succed the Collector in Middletown.
Mr. Swan has written me from Paris and Mrs. Swan from Boston, that he has setled his accounts with the french Govt. to their entire Satisfaction &, proposing to remain in Paris, would be gratified by the appointment of Consul General: all which I promised to communicate to you—I have often met Mr Swan in Society: he appears to be a sensible well informed man and to be entitled to respect as a gentleman; but there must be persons about you who know more than I do of Mr Swan—I cannot pretend to give an opinion of the preference due to him above others who may de[serve] the office & of whose Names even I am ignorant.
Hamilton seems to be literally Mad with spleen and envy and disappointment—as far as I can yet judge, his efforts are perfectly impotent.
respectfully & affecy

A. Burr

 